The indictment charging the sale “ of distilled and rectified spirits, wine, fermented and malt liquors, in quantities less than five wine gallons at a time, to wit: three glasses of lager beer,” is good. (People v. West, 106 N. Y. 293; People v. Welden, 111 N. Y. 569; People v. Adams, 85 App. Div. 390.) The rule laid down in Blatz v. Rohrbach (116 N. Y. 450), is not applicable. As stated by the court in that case, and as will appear from the title (L. 1873, chap. 549), the purpose of the statute then in force was to regulate “ The sale of intoxicating liquors.” The Liquor.Tax Law is entitled “An act in relation to the traffic in liquors,” etc., and the term “ liquors ” as defined therein includes lager beer and malt liquor. It is not necessary to allege in the indictment or prove on the trial that the same was intoxicating. It was in the discretion of the Trial Court to impose a fine of five hundred dollars, or imprisonment in the county jail for two hundred and fifty days. The maximum punishment which might have been inflicted was much greater.
Judgment of conviction affirmed.
No opinion.
All concurred.